7 U.S. 179 (____)
3 Cranch 179
RAY
v.
LAW.
Supreme Court of United States.

C. Lee, for the petitioner, contended, that this was a final decree as to Ray, and cited 2 Fowler's Exchequer Practice, 195, to show, that such a decree would, in England, be considered such a final decree as would authorise an appeal.
March 5.
MARSHALL, Ch. J.
We can do nothing without seeing the record, and the papers offered cannot be considered by us as a record.
*180 The court, however, is of opinion, that a decree for a sale under a mortgage, is such a final decree as may be appealed from. We suppose, that when the court below understands that to be our opinion, it will allow an appeal, if it be a case to which this opinion applies.